NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10377

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00038-JAM-1

 v.

FRANK W. COON,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Frank W. Coon appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Coon contends that the district court should have granted him compassionate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release because he suffers from multiple and serious medical conditions and the 18

U.S.C. § 3553(a) factors weigh in favor of relief. The district court did not abuse

its discretion in denying Coon’s motion. See United States v. Aruda, 993 F.3d 797,

799 (9th Cir. 2021). The record supports the district court’s conclusion that

Coon’s medical conditions were not so debilitating to rise to the level of

extraordinary and compelling circumstances. See 18 U.S.C. § 3582(c)(1)(A)(i).

The court also reasonably concluded that, in light of the substantial amount of time

remaining on Coon’s sentence, relief would undermine the § 3553(a) sentencing

factors by minimizing the need to protect the public and the need to afford

adequate deterrence. On this record, the district court did not abuse its discretion

in denying relief. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir.

2018) (district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record). Lastly, the record belies Coon’s

assertion that the district court misunderstood the length of his sentence.

      AFFIRMED.




                                            2                                    20-10377